Citation Nr: 0627990	
Decision Date: 09/07/06    Archive Date: 09/12/06	

DOCKET NO.  05-02 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Cleveland, Ohio, and the VARO in Waco, Texas, that denied 
entitlement to service connection for PTSD.

A review of the record reveals that the veteran is entitled 
to a permanent and total disability rating for pension 
purposes based primarily on non-Hodgkin's lymphoma and a 
major depressive disorder.  He is also entitled to special 
monthly pension based on being housebound.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  The medical evidence of record includes the diagnosis of 
PTSD.

3.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5107 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 and Supp. 2005)) need not be discussed.  The 
Board notes that there has been substantial compliance with 
the requirements of the VCAA throughout the course of the 
appeal.

Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in service.  38 U.S.C.A. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must competent evidence showing:  (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and a current disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that a claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressors.  38 C.F.R. § 3.304(f) (2005).

The Board will assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, considering evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) Cert. denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).



Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  (The Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (The law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

A review of the evidence of record reveals psychiatric 
diagnoses that includes PTSD.

The veteran's military personnel records show that he was 
stationed on the U.S.S. Barnes in 1945 when he was apparently 
in the South Pacific in the area of Guam.

Received in June 2004 was a statement from the veteran in 
which he indicated that his principal military occupational 
specialty involved aircraft maintenance.  He claimed that, 
while serving on board the Barnes, he spent time in Guam at 
an airfield.  He recalled that he helped a crash rescue team 
put out airplane fires.  He also stated that in July 1944 the 
77th Infantry Division attacked the beach on the island.  He 
stated that he could not "remember the exact date I got to 
Guam, but we were told that there was still a few Japs 
running around the island, hiding out."  He also added that 
there were many airplane crashes while he was stationed on 
Guam and he participated in most of the crash rescue 
attempts.

An August 2004 stressor information communication from the 
veteran is to the same effect.  He indicated that there were 
some Japanese soldiers left behind on Guam when he was there.  
He indicated that many stayed hidden, but would come out at 
night and "shoot at us."

Based on a longitudinal review of the evidence of record, the 
Board finds that there is sufficient information available to 
make a decision at this time.  While it would clearly be more 
desirable to obtain more specific information from the 
veteran, the Board finds that the information provided by him 
when added to the other information of record is reasonably 
sufficient to verify that he was a participant in combat 
operations while on the island of Guam during World War II.

As noted above, in the case of any veteran who engaged in 
combat with the enemy in active service, the Secretary of VA 
shall accept as sufficient proof service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. § 
1154(b).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) opined 
that the fact that a veteran with a known combat military 
occupational specialty who was stationed with a unit that was 
present when enemy attacks occurred was strongly suggestive 
that the veteran himself was exposed to such attacks.  As 
indicated in Suozzi v. Brown, 10 Vet. App. 307 (1997), a 
stressor need not be corroborated in every detail.  There is 
no requirement in case law that there needs to be a higher 
level of exposure to combat.  Corroboration of the veteran's 
personal participation in such events is not necessary.  
Pentecost at 128.

In reviewing the overall evidence of record, the Board finds 
that the veteran's assertions about his exposure to combat 
action and the data in support of this have been consistent 
and are credible.  While the RO is correct in that there 
might only have been about one month involved, the Board 
finds it reasonable to determine that the veteran was indeed 
in a war zone for that month.  His recollections are 
consistent with the circumstances of combat action in Guam.  
The Board finds the evidence of record is at least in 
relative equipoise.  The evidence clearly raises a doubt that 
must be resolved in the veteran's favor.  See Pentecost and 
Suozzi, both Supra.  Under these circumstances, the Board 
finds that the veteran has PTSD that is the result of his 
World War II service.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


